Dismiss and Opinion Filed December 18, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00456-CV

                       WILLIAM CHU, Appellant
                                 V.
     DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR THE
    CERTIFICATE HOLDERS OF SOUNDVIEW HOME LOAN TRUST 2005-OPT3,
            ASSET-BACKED CERTIFICATE SERIES 2005-OPT3 AND
          AMERICAN HOME MORTGAGE SERVICING, INC., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-13182

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Bridges

       Before the Court is the parties’ joint motion to vacate the trial court’s judgment. The

parties have informed the Court that they have settled their differences. In accordance with their

settlement agreement and request, we grant the parties’ joint motion, vacate the trial court’s

judgment without regard to the merits, dismiss appellant’s causes of action with prejudice to the

re-filing of same, and dismiss all of Deutsche Bank National Trust Company, as Trustee for the

Certificate Holders of Soundview Home Loan Trust 2005-OPT3,
Asset-Backed Certificate Series 2005-OPT3’s causes of action without prejudice to the re-filing

of same. See TEX. R. APP.



P. 42.1(a)(2)(B).




130456F.P05                                        /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHU, Appellant                              On Appeal from the 160th Judicial District
                                                    Court, Dallas County, Texas.
No. 05-13-00456-CV         V.                       Trial Court Cause No. 09-13182.
                                                    Opinion delivered by Justice Bridges.
DEUTSCHE BANK NATIONAL TRUST                        Justices Fillmore and Lewis, participating.
COMPANY, AS TRUSTEE FOR THE
CERTIFICATE HOLDERS OF
SOUNDVIEW HOME LOAN TRUST
2005-OPT3, ASSET-BACKED
CERTIFICATE SERIES 2005-OPT3 AND
AMERICAN HOME MORTGAGE
SERVICING, INC., Appellees

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED without regard to the merits, appellant’s causes of action are DISMISSED with
prejudice to the re-filing of same, and all of Deutsche Bank National Trust Company, as Trustee
for the Certificate Holders of Soundview Home Loan Trust 2005-OPT3, Asset-Backed
Certificate Series 2005-OPT3’s causes of action are DISMISSED without prejudice to the re-
filing of same.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered December 18, 2013




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE


                                              –3–